955 So. 2d 1240 (2007)
R.L., Father of C.F. and M.S., Children, Appellant,
v.
DEPARTMENT OF CHILDREN AND FAMILIES, et al., Appellee.
No. 5D06-3691.
District Court of Appeal of Florida, Fifth District.
May 11, 2007.
Peter T. Hickey, Sanford, for Appellant.
Charles D. Peters, Department of Children and Families, Orlando, for Appellee, Department of Children and Families.
Mercedes E. Scopetta, Orlando, for Appellee, Guardian ad Litem.
PER CURIAM.
AFFIRMED.
[T]he existence of a long-term relative placement is not the "dispositive constitutional consideration" in applying the least restrictive means test. Nor is the least restrictive means test intended to preserve the parental bonds at the cost of a child's future. Instead, this test requires that "those measures short of termination should be utilized if such measures can permit the safe reestablishment of the parent-child bond." The "clear purpose" of the least restrictive means test is "reestablishment of the parent-child bond."
A.J. v. K.A.O., 951 So. 2d 30 (Fla. 5th DCA 2007) (citations omitted).
GRIFFIN, THOMPSON and MONACO, JJ., concur.